DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear to the examiner what is the exact range of length “L” and width “W”.  Claimed Limitation regarding Length “L” and Width “W” is too broad and does not necessarily limit or define the exact range of length and width. 
For the purpose of examination, Length “L” is interpreted as distance between two fuse elements in length direction and Width “W” is interpreted as width between two fuse elements in the width direction. Therefore any length/width will read on the claimed limitation.

Regarding claim 19, it is unclear to the examiner what is the exact range of length “L” and width “W”.  Claimed Limitation regarding Length “L” and Width “W” is too broad and does not necessarily limit or define the exact range of length and width. 
For the purpose of examination, Length “L” is interpreted as distance between two fuse elements in length direction and Width “W” is interpreted as width between two fuse elements in the width direction. Therefore any length/width will read on the claimed limitation.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama (US 2017/0005036).
Regarding claim 1, Fig 1 of Kodama discloses an apparatus comprising:
a first fuse element (FE (top): Fig 1; ¶ [0041]); and
a second fuse element (FE (middle); Fig 1; ¶ [0041]) wherein the second fuse element (FE (middle); Fig 1; ¶ [0041]) is adjacent to the first fuse element (FE (top): Fig 1; ¶ [0041]) for a length L (Fig 1) and wherein the second fuse element (FE (middle); Fig 1; ¶ [0041]) is spaced apart from first fuse element by a width W (Fig 1). (Fig 1 shows that the first fuse element is adjacent to the second fuse element in length direction and spaced apart in width direction and there is no definite range for length “L” and width “W” claimed. Therefore Fig 1 of Kodama will disclose the claimed limitation that the first fuse element and second fuse element are spaced apart in length/width direction for length L and Width W)

Regarding claim 2, Fig 1 of Kodama discloses the first fuse element (FE (top): Fig 1; ¶ [0041]) and the second fuse element (FE (middle); Fig 1; ¶ [0041]) are made form an electrically conductive material (¶ [0054]).

Regarding claim 3, Fig 1 of Kodama discloses the electrically conductive material comprises metal (¶ [0054]).

Regarding claim 4, Fig 1 of Kodama discloses the electrically conductive material comprises a metal (¶ [0054]).

Regarding claim 5, Fig 1 of Kodama discloses oxide (RL; Fig 1; ¶ [0041]) is disposed between the first fuse element (FE (top): Fig 1; ¶ [0041]) and the second fuse element (FE (middle); Fig 1; ¶ [0041]).

Regarding claim 8, Fig 1 of Kodama discloses the first fuse element (FE (top): Fig 1; ¶ [0041]) and the second fuse element (FE (middle); Fig 1; ¶ [0041]) are disposed in a metal zero (M0) layer of an integrated circuit (Fig 2).

Regarding claim 16, Fig 1 of Kodama discloses the second fuse element is connected to VDDQ (¶ [0096]).

Claim(s) 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang (US 2009/0141578).
Regarding claim 17, Fig 13 of Bang discloses an apparatus comprising:
a group of four fuse cells (FU11/FU12/FU21/FU22; Fig 13; ¶ [0074]) respectively arranged in a first quadrant (FU11; Fig 13; ¶ [0074]), a second quadrant (FU12; Fig 13; ¶ [0074]), a third quadrant (FU21; Fig 13; ¶ [0074]) and a fourth quadrant (FU22; Fig 13; ¶ [0074]), each of the four fuse cells comprising:
a first fuse element (F1; Fig 13; ¶ [0074]) and
a second fuse element (F2; Fig 13; ¶ [0074]); and
a plurality of fuse walls (L; Fig 13; ¶ [0076]) wherein the group of four fuse cells (FU11/FU12/FU21/FU22; Fig 13; ¶ [0074]) are disposed between a first fuse wall (L; Fig 13; ¶ [0076]) and a second fuse wall (L; Fig 13; ¶ [0076]) of the plurality of fuse walls and wherein a third fuse wall (Vint; Fig 12; ¶ [0076]) of the plurality of fuse walls separates the first quadrant (FU11; Fig 13; ¶ [0074]) and the second quadrant (FU12; Fig 13; ¶ [0074]) from the third quadrant (FU21; Fig 13; ¶ [0074]) and the fourth quadrant (FU22; Fig 13; ¶ [0074]).

Regarding claim 18, Fig 13 of Bang discloses the first fuse element (F1; Fig 13; ¶ [0074]) of the first quadrant (FU11; Fig 13; ¶ [0074]) and the first fuse element (F1; Fig 13; ¶ [0074]) of the second quadrant (FU12; Fig 13; ¶ [0074]) are connected (Fig 13; Through V1A/Vint) across the first quadrant and the second quadrant and wherein the first fuse element (F1; Fig 13; ¶ [0074]) of the third quadrant (FU21; Fig 13; ¶ [0074]) and the first fuse element (F1; Fig 13; ¶ [0074]) of the fourth quadrant (FU22; Fig 13; ¶ [0074]) are connected across the third quadrant and the fourth quadrant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2017/0005036) as applied to claim 1 and further in view of Zhou et al (US 2019/0362924; hereinafter Zhou).
Regarding claim 6, Kodama discloses the first fuse element (FE (top): Fig 1; ¶ [0041]) and the second fuse element (FE (middle); Fig 1; ¶ [0041]) are arranged in a horizontal direction (Fig 1).
However Kodama does not expressly disclose a fuse wall.
In the same field of endeavor, Fig 8 of Zhou discloses a fuse wall (200; Fig 8; ¶ [0038]) and a first fuse element (214; Fig 8; ¶ [0039]) and a second fuse element (216; Fig 8; ¶ [0039]) are arranged in a horizontal direction relative to the fuse wall (200; Fig 8; ¶ [0038]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to arrange the first fuse element and the second fuse element in the horizontal direction relative to the fuse wall as taught by Zhou in the device of Kodama in order to utilize the fuse wall as the housing for the device (¶ [0025]).

Regarding claim 10, Kodama does not expressly disclose the first fuse element and the second fuse element are disposed between a first fuse wall and a second fuse wall.
In the same field of endeavor, Fig 8 of Zhou discloses a first fuse wall (200 (top); Fig 8; ¶ [0038]) and a second fuse wall (200 (bottom); Fig 8; ¶ [0038]) and a first fuse element (214; Fig 8; ¶ [0039]) and a second fuse element (216; Fig 8; ¶ [0039]) are disposed between the first fuse wall (200 (top); Fig 8; ¶ [0038]) and the second fuse wall (200 (bottom); Fig 8; ¶ [0038]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to such that the first fuse element and the second fuse element are disposed between a first fuse wall and a second fuse wall as taught by Zhou in the device of Kodama in order to utilize the first/second fuse walls as the housing for the device (¶ [0025]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2017/0005036) as applied to claim 1 and further in view of Filippi et al (US 2014/0332923; hereinafter Filippi).
Regarding claim 9, Kodama does not expressly disclose the first fuse element and the second fuse element are disposed in a metal two (M2) layer of an integrated circuit.
In the same field of endeavor, Fig 9 of Filippi discloses a fuse elements (424; Fig 9; ¶ [0050]) can be disposed in a metal two (M2) layer of an integrated circuit (Fig 9).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to dispose first fuse element and the second fuse element in a metal two (M2) layer of an integrated circuit for the purpose of forming hybrid interconnect structures (¶ [0022]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2017/0005036) as applied to claim 1 and further in view of Bang (US 2009/0141578).
Regarding claim 7, Kodama does not expressly disclose the first fuse element and the second fuse element are arranged in a vertical direction orientation relative to a fuse wall.
In the same field of endeavor, Fig 5 of Bang discloses a first fuse element (FU1: Fig 5; ¶ [0055]) and a second fuse element (FU2; Fig 5; ¶ [0055]) are arranged in a vertical direction orientation (Fig 5) relative to a fuse wall (Vint; Fig 5; ¶ [0055]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to arrange the first fuse element and the second fuse element in vertical direction relative to the fuse wall as taught by Bang so that fuse elements are connected in parallel and time for cutting operations of fuses is decreased (¶ [0028]).

Regarding claim 11, Kodama does not expressly disclose the first fuse element and the second fuse element are disposed in a non-volatile memory cell.
In the same field of endeavor, Figs 1 and 5 of Bang discloses a first fuse element (FU1: Fig 5; ¶ [0055]) and a second fuse element (FU2; Fig 5; ¶ [0055]) are disposed in a non-volatile memory (¶ [0005], [0009]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first fuse element and the second fuse element are disposed in a non-volatile memory cell as taught by Bang for the purpose of using well-known and suitable memory cell array structure comprising fuse elements known in the art.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2017/0005036) as applied to claim 1 and further in view of Yoon et al (US 2017/0069570; hereinafter Yoon).
Regarding claim 12, Kodama discloses the first fuse element is connected to a transistor (TR; Fig 2; ¶ [0064]).
However Kodama does not expressly disclose a metal oxide semiconductor field effect transistor (MOSFET).
In the same of endeavor, Figs 1 and 2A of Yoon discloses fuse element connected to a transistor comprising MOSFET (Figs 1/2A; ¶ [0102]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a fuse element connected to a transistor comprising a metal oxide semiconductor field effect transistor (MOSFET) as it is well-known and suitable transistors known in the art.

Regarding claim 13, Fig 2 of Kodama discloses the transistor (TR; Fig 2; ¶ [0064]) is disposed below a metal zero (M0) layer of an integrated circuit (Fig 2).

Regarding claim 14, Kodama discloses the transistor (TR; Fig 2; ¶ [0064]).
However Kodama does not expressly disclose the transistor (TR; Fig 2; ¶ [0064]) is an N-type metal oxide semiconductor (NMOS).
In the same of endeavor, Figs 1 and 2A of Yoon discloses fuse element connected to a transistor that is a n-type metal oxide semiconductor (NMOS) (Figs 1/2A; ¶ [0102]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a fuse element connected to a transistor comprising a N-type metal oxide semiconductor field effect transistor (NMOS) as it is well-known and suitable transistors known in the art.

Regarding claim 15, Kodama discloses the transistor (TR; Fig 2; ¶ [0064]).
However Kodama does not expressly disclose the transistor (TR; Fig 2; ¶ [0064]) is an P-type metal oxide semiconductor (PMOS).
In the same of endeavor, Figs 1 and 2A of Yoon discloses fuse element connected to a transistor that is a p-type metal oxide semiconductor (PMOS) (Figs 1/2A; ¶ [0102]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a fuse element connected to a transistor comprising a P-type metal oxide semiconductor field effect transistor (PMOS) as it is well-known and suitable transistors known in the art.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2017/0005036) and further in view of Kim et al (US 2018/0301411; hereinafter Kim).
Regarding claim 19, Fig 1 of Kodama discloses a method comprising:
a first fuse element (FE (top): Fig 1; ¶ [0041]); and
a second fuse element (FE (middle); Fig 1; ¶ [0041]) wherein the second fuse element (FE (middle); Fig 1; ¶ [0041]) is adjacent to the first fuse element (FE (top): Fig 1; ¶ [0041]) for a length L (Fig 1) and wherein the second fuse element (FE (middle); Fig 1; ¶ [0041]) is spaced apart from first fuse element by a width W (Fig 1). (Fig 1 shows that the first fuse element is adjacent to the second fuse element in length direction and spaced apart in width direction and there is no definite range for length “L” and width “W” claimed. Therefore Fig 1 of Kodama will disclose the claimed limitation that the first fuse element and second fuse element are spaced apart in length/width direction for length L and Width W)
However Kodama does not expressly disclose applying a first voltage to a word line of a non-volatile memory cell comprising a transistor and a fuse;
applying a second voltage to a bit line of the memory cell; and
blowing the fuse in response to applying the first voltage and applying the second voltage wherein blowing the fuse comprises breaking down a dielectric between the first fuse element and the second fuse element.
In the same field of endeavor, Kim discloses applying a voltage to the memory cell comprising a transistor and a fuse and blowing the fuse in response to applying the voltage and breaking down a dielectric between the fuse elements (¶ [0023]-[0024], [0028], [0032]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to apply a voltage to a word line of a non-volatile memory cell comprising a transistor and a fuse and applying a second voltage to a bit line of the memory cell and blowing the fuse in response to applying the first voltage and applying the second voltage wherein blowing the fuse comprises breaking down a dielectric between the first fuse element and the second fuse element for the purpose of having a fuse technology with reduced fuse area and also lowering a program current applied to the selection element in order to reduce an area of a program transistor for providing the program current in the fuse. (¶ [0005])

Regarding claim 20, Kodama in view of Kim does not expressly disclose blowing the fuse comprises blowing the fuse with less than 1µA of electrical current.
However, the ordinary artisan would have recognized the current to be a result effective variable affecting the area of the program transistor. Thus, it would have been obvious to vary the current within the claimed range which makes it possible to reduce the area per fuse bit (¶ [0011 of Kim), since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10923483. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Yang (US 2017/0186495)	Jung (US 2016/0300843)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/           Primary Examiner, Art Unit 2895